Case 0:19-cv-61974-RS Document 1-19 Entered on FLSD Docket 08/07/2019 Page 1of 3

HUESTON HENNIGAN we

 

JOHN C, HUESTON
DIRECT 949 226 6740 OFFICE 949 220 4640
EMAIL JHUESTON@HUESTON.COM FAX 888 775 0898 620 NEWPORT CENTER DAIVE SUITE 1300 NEWPORT BEACH, CA 92660

April 29, 2019

Canada Dry Lansing
5206 Pierson Highway
Lansing, MI 48917

Re: BANG Energy Drink Lawsuit
Dear Canada Dry Lansing:

This Firm represents Monster Energy Company (“Monster”) in connection with various litigation
matters. | understand that Canada Dry Lansing distributes products produced by Vital
Pharmaceuticals, Inc. ("VPX”), including BANG energy drinks. Please be advised that VPX’s
advertising, adulteration, and misbranding of BANG in violation of federal law and related
business practices are the subject of a federal lawsuit, filed by Monster, that is currently pending
in the U.S. District Court for the Central District of California: Monster Energy Company v. Vital
Pharmaceuticals, Inc., No. 5:18-cv-1882. A copy of the First Amended Complaint that was filed
on April 3, 2019 is attached hereto.

As set forth in the First Amended Complaint, Monster has contracted-for shelf space allocations
at certain retailers, Any tortious interference by you or any employees, agents, or representatives
with those shelf space allocations, or any acts by you to assist VPX’s interference, may result in
liability to you. So too will any attempts to dissuade retailers from selling any Monster Energy
Company or Reign Beverage Company product, including Reign.

In light of the allegations concerning unfair and deceptive advertising, adulteration and
misbranding of the BANG product, and tortious interference in the First Amended Complaint,
Monster requests that Canada Dry Lansing retain and preserve all records that may be relevant
to the lawsuit, including all communications with VPX or any of its subsidiaries, officers,
employees, agents, or representatives.

We appreciate your prompt attention to these matters. If you have any questions, please contact
me.

Sincerely,

ip Ih

John C. Hueston

Enclosure (First Amended Complaint)

5539828
a ek

 

HUESTON HENNIGAN ue

 

 

 

JOHN C. HUESTON
DIRECT 949 226 6740 OFFICE 949 228 6840

EMAIL JHUESTON@HUESTON COM FAX 888 775 0688 620 NEWPORT CENTER DRIVE SUITE 1300 NEWPORT BEACH, CA 92660

April 29, 2019

Europa Sports Distributor
11401 Granite St.
Charlotte, NC 28273

Re: BANG Energy Drink Lawsuit
Dear Europa Sports Distributor:

This Firm represents Monster Energy Company (“Monster”) in connection with various litigation
matters. 1 understand that Europa Sports Distributor distributes products produced by Vital
Pharmaceuticals, Inc. (“VPX"), including BANG energy drinks. Please be advised that VPX's
advertising, adulteration, and misbranding of BANG in violation of federal law and related
business practices are the subject of a federal lawsuit, filed by Monster, that is currently pending
in the U.S. District Court for the Central District of California: Monster Energy Company v. Vital
Pharmaceuticals, Inc., No. 5:18-cv-1882. A copy of the First Amended Complaint that was filed
on April 3, 2019 is attached hereto.

As set forth in the First Amended Complaint, Monster has contracted-for shelf space allocations
at certain retailers. Any tortious interference by you or any employees, agents, or representatives
with those shelf space allocations, or any acts by you to assist VPX's interference, may result in
liability to you. So too will any attempts to dissuade retailers from selling any Monster Energy
Company or Reign Beverage Company product, including Reign.

In light of the allegations concerning unfair and deceptive advertising, adulteration and
misbranding of the BANG product, and tortious interference in the First Amended Complaint,
Monster requests that Europa Sports Distributor retain and preserve all records that may be
relevant to the lawsuit, including all communications with VPX or any of its subsidiaries, officers,

employees, agents, or representatives.

We appreciate your prompt attention to these matters. If you have any questions, please contact

Ce

John C. Hueston

Sincerely,

 

Enclosure (First Amended Complaint)

6539826:

 

 

 
Case 0:19-cv-61974-RS Document 1-19 Entered on FLSD Docket 08/07/2019 Page 3 of 3

HUESTON HENNIGAN up

 

JOHN C. HUESTON
DIRECT 649 226 6740 OFFICE 849 229 8640
EMAIL JHUESTON@HUESTON.COM FAX 668 775 0898 620 NEWPORT CENTER DAIVE SUITE 1300 NEWPORT BEACH, CA 92660

April 29, 2019

Triangle Distributing Company
12065 Pike Street
Santa Fe Springs, CA 90670

Re: BANG Energy Drink Lawsuit
Dear Triangle Distributing Company:

This Firm represents Monster Energy Company (“Monster”) in connection with various litigation
matters. | understand that Triangle Distributing Company distributes products produced by Vital
Pharmaceuticals, Inc. (“VPX”), including BANG energy drinks. Please be advised that VPX’s
advertising, adulteration, and misbranding of BANG in violation of federal law and related
business practices are the subject of a federal lawsuit, filed by Monster, that is currently pending
in the U.S. District Court for the Central District of California: Monster Energy Company v. Vital
Pharmaceuticals, Inc., No. 5:18-cv-1882. A copy of the First Amended Complaint that was filed
on April 3, 2019 is attached hereto.

As set forth in the First Amended Complaint, Monster has contracted-for shelf space allocations
at certain retailers. Any tortious interference by you or any employees, agents, or representatives
with those shelf space allocations, or any acts by you to assist VPX’s interference, may result in
liability to you. So too will any attempts to dissuade retailers from selling any Monster Energy
Company or Reign Beverage Company product, including Reign.

In light of the allegations concerning unfair and deceptive advertising, adulteration and
misbranding of the BANG product, and tortious interference in the First Amended Complaint,
Monster requests that Triangle Distributing Company retain and preserve all records that may be
relevant to the lawsuit, including all communications with VPX or any of its subsidiaries, officers,
employees, agents, or representatives.

We appreciate your prompt attention to these matters. If you have any questions, please contact
me.

Sincerely,
" ij
fe fn
pl O—

John C. Hueston

Enclosure (First Amended Complaint)

5539828

 
